                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

TAREK ISAAK MENTOURI,                          )
                                               )   CIVIL ACTION NO. 3:19-cv-1076
                        Plaintiff,             )
                                               )
                                                   District Judge Aleta A. Trauger
v.                                             )
                                               )
                                                   Magistrate Judge Barbara D. Holmes
FIFTH THIRD BANCORP.,                          )
                                               )
                        Defendant.             )
                                               )

STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY
         JUDGMENT OF DEFENDANT FIFTH THIRD BANK, N.A.

          COMES NOW Defendant, Fifth Third Bank, National Association (“Fifth Third”),

incorrectly named in the complaint and subsequent filings as “Fifth Third Bancorp”, and

respectfully submits the following Statement of Undisputed Facts in Support of its Motion for

Summary Judgment.

          Fifth Third served Requests for Admission, Requests for Production of Documents, and

Interrogatories on Plaintiff on March 27, 2020. Plaintiff provided responses to the Requests for

Admission on March 31, 2020, and verified responses to the Interrogatories on April 24, 2020. See

Collective Exhibit A, Plaintiff’s Responses to Defendant’s First Set of Requests for Admission

and Interrogatories.

                           STATEMENT OF UNDISPUTED FACTS

          1.     Mr. Mentouri previously maintained a checking account with Fifth Third that is

identified by an account number ending in “2914.” See Exhibit B, Declaration of Cassandra

Colwell (hereinafter, “Colwell Decl.”), ¶ 7.

RESPONSE NO. 1:




43079352 v1
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 1 of 6 PageID #: 29
          2.   The extent of the relationship between Fifth Third and Mr. Mentouri is that of a

bank to a depositor, respectively. See Colwell Decl., ¶ 7.

RESPONSE NO. 2:




          3.   Mr. Mentouri’s checking account is governed by Fifth Third’s Deposit Account

Rules & Regulations (November 2018). See Colwell Decl., ¶ 8 and Ex. 1 thereto.

RESPONSE NO. 3:




          4.   Mr. Mentouri agreed to the terms of Fifth Third’s Deposit Account Rules &

Regulations by executing a signature card. See Colwell Decl., ¶ 9 and Ex. 2 thereto.

RESPONSE NO. 4:




          5.   In or around late-May 2019 (“date of hire”), Mr. Mentouri hired a third party by

the name of Casie Tennille Williams (“Ms. Williams”) to do “various odd jobs around his home,”

and “to install tint in windows and blinds for window[s].” See ECF No. 1, Compl., ¶¶ 4, 11.

RESPONSE NO. 5:




43079352 v1                            2
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 2 of 6 PageID #: 30
          6.       On the date of hire, Ms. Williams obtained two blank checks from Mr. Mentouri

which were left unattended and unsecured on Mr. Mentouri’s kitchen counter.1 These details, inter

alia, are contained in police report dated May 31, 2019, which was obtained from the Metropolitan

Nashville Police Department:

                   TELESERVE 23D OOC

                   COMPLAINANT IS CURRENTLY OUT OF TOWN IN
                   CINCINATTI [SIC] BUT [SIC] HAS LEARNED FROM HIS
                   BANK, 5TH 3RD, THAT 2 CHECK HAD BEEN PRESENTED
                   TO BE CASH [SIC]. COMPLAINANT STATED THAT A
                   CONTRACTOR, [REDACTED], WAS IN HIS HOME ON
                   5/29/2019 AND COMPLAINANT BELIEVES THAT SHE
                   STOLE CHECKS FROM HIS CHECKBOOK THAT WAS ON
                   THE KITCHEN COUNTER. COMPLAINANT IS NOT SURE
                   OF HOW MANY CHECKS WERE STOLEN, BUT KNOWS AT
                   LEAST 2 WERE STOLEN.

                   COMPLAINANT WAS NOTIFIED BY 5TH 3RD BANK (615)
                   988-3474) THAT SOMEONE WAS AT THE BANK
                   PRESENTING A CHECK FOR $4,500 ON 5/30/2019 TO BE
                   CASH [SIC]. COMPLAINANT INFORMED BANK THAT HE
                   DID NOT ISSUE THAT CHECK AND THE CHECK WAS NOT
                   CASHED. CHECK WAS PRESENTED BY DAVID EAFLEY.
                   COMPLAINANT STATED THAT BANK INFORMED HIM
                   THAT A 2ND CHECK FOR $3,200 WAS CASHED ON
                   5/30/2019. COMPLAINANT DID NOT AN [SIC] ADDRESS FOR
                   THE LOCATION WHERE THE CHECKS WERE PRESENTED
                   AT THE TIME OF THE REPORT.

See Exhibit C, Certified Copy of Incident Report No. 2019-0415410 from Metropolitan Police

Department Nashville, Tennessee, May 31, 2019. See also Exhibit D, Affidavit of Zachary D.

Miller.2


          1
           In response to Interrogatory No. 9 as contained in Collective Exhibit A, Plaintiff confirms that the check
was located in Plaintiff’s kitchen on the date of hire. However, Plaintiff states that he “doesn’t recall the exact location”
of the checks when they were taken by Ms. Williams, but they could have been in a “drawer or cupboard.” Regardless
of the exact location, it is undisputed that the checks were not in any way secured by lock and key or similar security
device.

          2
          While Exhibit C is self-authenticating as a Certified Copy of a Public Record pursuant to Rule 902(4) of
the Federal Rules of Evidence, Fifth Third submits that through Exhibit D, the declaration of Fifth Third’s counsel is


43079352 v1                            3
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 3 of 6 PageID #: 31
RESPONSE NO. 6:




          7.       According to the Complaint, this was only the second time that Mr. Mentouri

employed Ms. Williams to complete various tasks at his home. See Compl. ¶ 10.

RESPONSE NO. 7:




          8.      Ms. Williams forged Mr. Mentouri’s signature on the checks, and on May 30, 2019,

cashed one of the checks in the amount of $3,200.00 (the “first forged check”). See Exhibit C, p.

3; Compl. ¶ 4.

RESPONSE NO. 8:




          9.      Ms. Williams presumably gave the second check to an individual named David

Eafley (“Mr. Eafley”), who presented the check to be cashed in the amount of $4,500.00 (the

“second forged check”). See Exhibit C, p. 3

RESPONSE NO. 9:




sufficient to establish that Exhibit C is what it purports to be, and therefore Exhibit C is also admissible under Rule
901(a) of the Federal Rules of Evidence. The Sixth Circuit has held that testimony of counsel which clearly describes
the process by which the document to be admitted was obtained is sufficient to authenticate a document under 901(a).
Cabaniss v. City of Riverside, 497 F. Supp. 2d 862, 875 (S.D. Ohio 2006) (affirmed by Cabaniss v. City of Riverside,
231 F. App’x. 407 (6th Cir. 2007)).



43079352 v1                            4
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 4 of 6 PageID #: 32
          10.    Upon Mr. Eafley’s presentment of the second forged check for cashing, Fifth Third

notified Plaintiff of the attempt. Id. Fifth Third refused to cash the check presented by Mr. Eafley,

and informed Plaintiff of the check that was cashed by Ms. Williams. Id.

RESPONSE NO. 10:




          11.    Mr. Mentouri then filed a fraud/forgery claim with Fifth Third’s Disputes

Resolution Department, and while the Disputes Resolutions Department worked in good faith to

respond to all inquiries regarding the claim and to coordinate a timely resolution, the claim was

ultimately denied because Mr. Mentouri left the checks were unattended and unsecured which

contributed to the forgery. See Exhibit E, Declaration of Zachary Hasler (hereinafter, “Hasler

Decl.”), ¶ 8 and Ex. 1 thereto.

RESPONSE NO. 11:




          Respectfully submitted this 15th day of May, 2020.



                                              /s/ Zachary D. Miller_________________________
                                              Zachary D. Miller, Esq. (BPR #032674)
                                              BURR & FORMAN, LLP
                                              222 Second Avenue South, Suite 2000
                                              Nashville, TN 37201
                                              Telephone: (615) 724-3216
                                              Facsimile: (615) 724-3316
                                              E-mail: zmiller@burr.com

                                              Attorney for Defendant
                                              FIFTH THIRD BANK, NATIONAL ASSOCIATION



43079352 v1                            5
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 5 of 6 PageID #: 33
                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document has been served by

first-class, United States mail, postage prepaid, on this the 15th day of May, 2020:


                                        Tarek Isaak Mentouri
                                         1801 Glade Street
                                        Nashville, TN 37207



                                               /s/ Zachary D. Miller
                                               OF COUNSEL




43079352 v1                            6
       Case 3:19-cv-01076 Document 11 Filed 05/15/20 Page 6 of 6 PageID #: 34
